74 F.3d 1224
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Appellee,v.Darrel C. BULLINS, Defendant, Appellant.
No. 95-1717.
United States Court of Appeals, First Circuit.
Jan. 18, 1996.

Appeal from the United States District Court for the District of New Hampshire.
Michael A. Goldsmith, with whom Stephen Hrones and Hrones & Garrity were on brief, for appellant.
Jean B. Weld, Assistant United States Attorney, with whom Paul M. Gagnon, United States Attorney, was on brief, for the United States.
Before SELYA, Circuit Judge, ALDRICH, Senior Circuit Judge, and LYNCH, Circuit Judge.
PER CURIAM.


1
The arguments proffered by the defendant on appeal were not made in the district court and are, therefore, waived.  See United States v. Slade, 980 F.2d 27, 30 (1st Cir.1992);  see also Fed.R.Crim.P. 12(b)(3), 12(f).  And while this omission leaves the record insufficiently developed to permit definitive review for plain error (a deficiency which, itself, precludes relief, see United States v. Barletta, 644 F.2d 50, 54-55 (1st Cir.1981)), we see nothing at this point that would impel us to grant extraordinary relief on that basis.  See United States v. Olano, 113 S.Ct. 1770 (1993) (elucidating standard for plain error).


2
Affirmed. See 1st Cir.  R. 27.1.